Merrick, J*
To avoid the effect of the decree of divorce in favor of the libellee, made by the Vigo county court in the State of Indiana, which was produced in evidence and relied upon by him in defence of the present libel, the libellant offered to show, and produced evidence for the purpose of showing, that the said Oliver N. Shannon, at the time of filing his libel in said Vigo county court, and at the time of obtaining said decree, was not a citizen of the State of Indiana; but that, being up to the time when he went to the said State of Indiana a citizen of Massachusetts, he went from the State of Massachusetts to the State of Indiana with the intent and purpose of obtaining said decree while she remained in Massachusetts ; and that the said decree was fraudulently obtained by him. The court are of opinion that the facts thus offered to be proved would, if established, preclude the libellee from availing himself of said decree in bar of the present libel; that the evidence produced and offered to be produced by the libellant for the purpose had some tendency to prove these facts, and was competent and admissible, and should have been submitted to the jury, to pass upon and determine its effect.

 Bigelow, C. J. and Hoar, J. did not sit in this case.